Citation Nr: 1532924	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida

THE ISSUE

Payment of emergency room visit expenses at Halifax Regional Medical Center on November 4, 2010.  

REPRESENTATION

Appellant represented by:  John Edward Penn Jr, Attorney

ATTORNEY FOR THE BOARD

M. Prem, Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to December 1998 and from May 2002 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Orlando, Florida.  A notice of disagreement was received in October 2013; a statement of the case was issued in November 2013; and a substantive appeal was received in December 2013.  This is the only matter ripe for appellate review.  While the Certification of Appeal also lists claims of service connection, these disabilities are already service-connected and they have not been developed for appellate review.  


FINDING OF FACT

The Veteran was treated for leg pain (deep vein thrombosis) at the Halifax Regional Medical Center on November 4, 2010; there was no prior authorization from VA for this treatment.  The claim for payment was received on August 26, 2013. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of medical care expenses incurred in connection services rendered at Halifax Regional Medical Center on November 4, 2010 are not met. 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.126 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Veteran's December 2013 substantive appeal (VA Form 9), he stated that on November 4, 2010, he was suffering from blood clots in his (left) leg.  The Veteran is service connected for left leg deep vein thrombosis.  He stated that he telephoned his primary care physician at the VA OPC Orlando.  He was advised to proceed to the nearest hospital emergency room for care.  When he arrived at Halifax Regional Medical Center, he advised the admission clerk that he only had DVA Healthcare coverage.  He stated that he provided his DVA ID card to the clerk.  He stated that he was treated and released the same day.

Additionally, the Veteran stated that he assumed that Halifax contacted the DVA and that the emergency room bill was being paid by DVA.  He stated that it was not until May 2012 that he received word from a collection agency representing Halifax Medical Center that requested payment of the emergency room bill.  The Veteran stated that further investigation revealed that instead of billing DVA, the hospital inadvertently billed the medical insurance plan that had covered him under a previous employer.  He had used this plan for a prior visit, and the hospital apparently thought that the plan was still in effect.  He stated that he tried to resolve the matter with the collection agency, but to no avail.  

The Veteran argued that he should not be held accountable for the Halifax Medical Center billing error.  He argued that if he had received timely billing notification, he would have been able to request that the bill be paid by DVA within the two year time period.  

Treatment records substantiate the Veteran's contentions regarding treatment.  The claims file contains a collection agency correspondence dated May 2012.  

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

In the present case, the Veteran does not claim and the record does not show that he sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on November 4, 2010.  The Veteran stated that he called his primary care physician on the phone and was advised to proceed to the nearest hospital emergency room for care.  He does not claim and the record does not demonstrate the he received prior authorization for VA payment for this care.  The primary care physician would not make this determination and there is no showing that he made any inquiries to VA requesting permission for private medical care.  The record does not indicate that the Veteran contacted VA within 72 hours of the initial care at the private medical provider.  If the treatment was truly emergent, it is understandable that he would not have gone through the process of seeking pre-approval.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a). 

When the Veteran receives treatment for a service-connected disability at a non-VA facility without prior authorization, reimbursement may be made under the following circumstances:

(a) In a medical emergency. Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and when Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.

Claims for payment or reimbursement of the expenses of medical care or services not previously authorized must be filed within the following time limits: (a) A claim must be filed within two years after the date the care or services were rendered (and in the case of continuous care, payment will not be made for any part of the care rendered more than two years prior to filing claim), or (b) In the case of services rendered prior to a VA adjudication allowing service-connection:  (1) The claim must be filed within two years of the date the Veteran was notified by VA of the allowance of the award of service-connection.  (2) VA payment may be made for care related to the service- connected disability received only within a two-year period prior to the date the Veteran filed the original or reopened claim which resulted in the award of service-connection but never prior to the effective date of the award of service-connection within that two-year period.  (3) VA payment will never be made for any care received beyond this two-year period whether service connected or not. (Emphasis added).

The Veteran did not file a claim for reimbursement within two years of receiving  the private emergency care.  He claims that he first received notification of the hospital expenses in May 2012 (18 months after his emergency room treatment and six months prior to the November 2012 deadline for filing a claim).  Given that the private treatment received in November 2010 was not pre-authorized, and given the lack of a timely filing of a claim, the Board must deny the Veteran's appeal.  

The Veteran has argued that there were mistakes regarding his having private medical insurance and a delay in his learning of the debt and VA's failure to pay for his private emergency treatment.  While the Veteran has indicated that there were exceptional circumstances in his case that precluded his filing a timely claim, the Board is not authorized to ignore the regulatory requirement that he file a timely claim.  By his own admission, he learned of the hospital debt approximately 6 months prior to the deadline to file a claim for reimbursement.  His lack of knowledge of the legal requirement to file a timely claim is not an excuse, and the Board is without authority to grant benefits even if it might perceive the result to be inequitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) outlines VA's duty to notify and assist.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Nonetheless, the Board notes that the RO issued VCAA notice in November 2013 and the claim was subsequently re-adjudicated in the statement of the case later that same month.  All pertinent evidence has been made a part of the record and there is no further duty to notify or to assist.  


ORDER

Entitlement to payment of emergency room visit expenses at Halifax Regional Medical Center on November 4, 2010 is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


